NUMBER 13-12-00359-CV

                                     COURT OF APPEALS

                           THIRTEENTH DISTRICT OF TEXAS

                              CORPUS CHRISTI – EDINBURG


MIRTA ZORRILLA,                                                                              Appellant,
                                                     v.

AYPCO CONSTRUCTION II, LLC                                                                  Appellees.
AND JOSE LUIS MUNOZ,


                        On appeal from the 370th District Court
                              of Hidalgo County, Texas.


                                               ORDER
       Before Chief Justice Valdez and Justices Rodriguez and Vela
                             Order Per Curiam
        On September 14, 2012, appellant, Mirta Zorrilla,1 filed a “Motion for Review of

Supersedeas Amount and Request for Emergency Temporary Relief.” By this motion,

she requests that we (1) stay enforcement of and execution on the underlying judgment,

including staying all post-judgment discovery; (2) allow her to post supersedeas in the

amount of $119,658.22; and (3) review the supersedeas amount ordered by the trial


        1 Appellant’s name is alternately spelled “Zorrilla” in some of the pleadings underlying this appeal
and “Zorilla” in others.
court as excessive. See generally TEX. R. APP. P. 24.4. Having examined and fully

considered the motion, we conclude that this motion should be carried with the case in

part, denied in part, and granted in part, as specifically ordered herein.

         Appellant’s request for emergency temporary relief is hereby GRANTED IN

PART AND DENIED IN PART. We GRANT this request insofar as the order issued by

the trial court requiring supersedeas in the amount of $265,158.21 is hereby ordered

STAYED.       Appellant has offered to supersede the judgment in the amount of

$119,658.22 upon the issuance of a stay and pending our review of this issue, and we

direct her to proceed in accordance with this suggestion. We DENY the requested stay

to the extent that appellant’s request for a stay encompasses post-judgment discovery.

         The Court requests that appellees, AYPCO Construction II, L.L.C. and Jorge Luis

Munoz, file a response to the motion for review of supersedeas amount within ten days

from the date of this order. Appellant’s motion for review of supersedeas amount will be

CARRIED WITH THE CASE pending review of the response and further order of the

Court.

         IT IS SO ORDERED.

                                                         PER CURIAM


Delivered and filed the
14th day of September, 2012.




                                             2